Citation Nr: 0007393	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for calcific tendonitis 
of the left shoulder.

2.  Entitlement to service connection for sleepwalking with 
claustrophobia.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service in the Navy from September 
1992 to September 1994.



This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for calcific tendonitis of the left shoulder and sleepwalking 
with claustrophobia.

In a rating decision dated in September 1996, the RO denied 
entitlement to service connection for a knot under the right 
arm.  The RO, by letter dated in September 1996, notified the 
veteran of that decision.  He did not file an appeal within 
one year, so that issue is not before the Board.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
calcific tendonitis is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.

2.  The claim of entitlement to service connection for 
sleepwalking with claustrophobia is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
calcific tendonitis is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
sleepwalking with claustrophobia is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service entrance examination report, dated in 
January 1992, shows no abnormalities or defects.  The upper 
extremities and musculoskeletal system were normal.  On the 
accompanying medical history the veteran denied having ever 
been a sleep walker, frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
and periods of unconsciousness.  

Service medical records, dated between October and November 
1992, show that the veteran complained of left shoulder pain.  
He reported that while doing a push up he heard a "popping 
sound".  No injury or trauma was noted.  Physical 
examination disclosed no tenderness and no swelling.  Range 
of motion was full except for tenderness with abduction 
greater than 90 degrees.  The assessment was probable left 
shoulder arthritis pain.  Subsequently, the veteran reported 
that there was no more pain but that he heard his shoulder 
"pop out" when he was doing push ups which caused pain.  
Further physical examination was negative except for 
tenderness with abduction at greater than 90 degrees.  An X-
ray examination was negative.  The assessment was muscle 
spasm, tension on the left shoulder.  He was referred to 
physical therapy for shoulder strengthening exercises.  The 
veteran received physical therapy two times for his left 
shoulder.  The treatment notes disclose that left shoulder 
range of motion was within normal limits except with 
abduction greater than 90 degrees.  Shoulder strength was 5/5 
globally.  Apprehension upon relocation was noted.  The 
assessment was left shoulder improved.  The veteran was 
referred to the clinic as necessary.  In a treatment note, 
dated two days after physical therapy, it was noted that the 
veteran had "no more problems."  The assessment was follow 
up with physical therapy.

Service medical records also show that in July 1994, the 
veteran reported a history of claustrophobia "since 
childhood."  In a psychological evaluation, dated in August 
1994, the veteran stated that he had had problems with 
confining encounters, such as elevators, tunnels and small, 
crowded rooms, prior to service entrance.  He claimed that 
during the four months prior to the examination, he was 
feeling confined while in his rack aboard ship and in his 
workspace, which made it difficult for him to sleep.  He 
indicated there had been about four episodes of sleepwalking.  
He reported nervousness, sweating and fears of impending 
death by smothering when he was forced to remain in closed 
spaces.  Mental status examination was within normal limits.  
Psychological testing suggested heightened anxiety, which was 
noted to be expected given the veteran's symptoms of 
claustrophobia.  In summary, the examiner concluded that the 
reported symptoms were consistent with claustrophobia and 
sleepwalking.  It was noted that stress would probably 
exacerbate his condition and cause sleepwalking to recur.  
The examiner opined that it was likely that as the veteran 
was able to overcome his claustrophobia, the symptoms of 
sleep walking would improve.  The diagnoses were specific 
phobia (claustrophobia) and sleepwalking disorder.  Six to 
eight weeks of treatment for claustrophobia was recommended.  

A follow-up examination in September 1994 showed the 
veteran's mental status was within normal limits.  The 
veteran reported additional episodes of sleepwalking and 
provided three statements from fellow seamen, who had 
witnessed him while he was sleepwalking, in which they 
described the veteran's behavior during the episodes of 
sleepwalking.  The veteran expressed his desire to be 
administratively separated from service for a sleepwalking 
disorder rather than go through treatment for claustrophobia.  
A report dated later that month indicates that the veteran's 
mental status was within normal limits and he was found 
psychologically fit for duty.  

The service separation examination report, dated in September 
1994, shows no significant defects or abnormalities.  The 
veteran's upper extremities, musculoskeletal system and 
psychiatric status were normal.  On the accompanying medical 
history, the veteran indicated that he had had frequent 
trouble sleeping.  He denied various musculoskeletal problems 
including having or having had a painful or "trick" 
shoulder.  He also denied depression or excessive worry, loss 
of memory or amnesia, nervous trouble or periods of 
unconsciousness.  The veteran was discharged on September 27, 
1994, by reason of somnambulism.

The veteran applied for service connection for an injury to 
his left shoulder and claustrophobia with sleepwalking in May 
1996, indicating that he began receiving treatment in 1994 by 
the Navy and that the treatment was "continuing."  He did 
not respond to an RO letter asking him to provide medical 
evidence of post-service disability.  

At a VA joints examination in June 1996, the veteran stated 
that he worked as a claims adjuster for an insurance company 
and was also a front desk clerk for a hotel.  He reported 
that while doing push ups during boot camp, he heard his left 
shoulder pop, and since that time had had intermittent pain 
in his shoulder.  The veteran indicated that he was an active 
skier and runner.  The accompanying worksheet shows the 
musculoskeletal system was normal and the diagnosis was left 
shoulder injury by history and apparent functional 
limitation.  The clinical diagnosis was biceps tendinitis.  
It was noted that there was no sign of any rotator cuff 
impingement or arthritis and that the possibility of an 
intraarticular problem could not be ruled out.  The examiner 
noted that the shoulder joint was in normal position.  An x-
ray showed calcific tendinitis of the rotator cuff.  

In a VA psychiatric examination report, dated in June 1996, 
the veteran was reported to have begun sleepwalking during 
the early part of his military service.  Based on 
documentation provided by the veteran, sleepwalking had 
occurred four times during service.  He attributed 
sleepwalking to sleeping in close quarters aboard ship.  He 
claimed that he had no recollection of the episodes but that 
those who had witnessed him sleepwalking described his 
sleepwalking behavior to include making noise, banging on 
lockers and throwing his bed around.  The report indicates 
that the veteran had had no symptoms since discharge.  The 
veteran noted that he was given a choice between seeking 
treatment or discharge and he chose discharge.  The examiner 
concluded that the veteran had no psychiatric disorders.  He 
noted that while the veteran experienced both claustrophobia 
and sleepwalking during service, both had resolved since 
separation.  The diagnosis was a history of a simple phobia 
(claustrophobia) and sleepwalking.  

In his substantive appeal, VA Form 9, dated in April 1997, 
the veteran reported that during service, he was doing push 
ups when he heard a "cracking sound" and felt a twinge in 
his left shoulder.  The veteran opined that his left shoulder 
seemed to be dislocated at that time.  He claimed that since 
that time he has had chronic problems with his left shoulder, 
including pain and discomfort during cold and wet weather, 
tenderness, weakness, increased pain on extension and limited 
range of motion.  Further, he alleged that due to the pain in 
his shoulder he is limited as to the number of weight lifting 
repetitions he can do.  The veteran stated that although he 
had claustrophobia prior to service, his condition was 
aggravated by the close living conditions aboard ship.  

In a VA mental disorders examination report, dated in 
November 1997, the examiner indicated that the C-file had 
been reviewed.  The veteran reported a history of 
claustrophobia, which probably began a couple of years prior 
to service.  He stated that the sleepwalking episodes 
occurred numerous times during the 18 months he was aboard 
ship.  He reported that he had never sought treatment for 
claustrophobia or sleepwalking and that there had been no 
significant episodes of feeling claustrophobic or of 
sleepwalking since separation.  The examiner concluded that 
the veteran showed no evidence of a persistent problem with 
either claustrophobia or sleepwalking.  The examiner opined 
that, "[w]hile in the service, because of 'pressure' created 
by demands to perform on his job and excessively crowded 
sleeping quarters he did experience claustrophobia and 
sleepwalking episodes.  These episodes have no[t] recurred 
and are resolved now."  The diagnosis was a history of 
claustrophobia and sleepwalking in the past.  

The veteran was afforded another VA joints examination in 
November 1997, performed by the same examiner who examined 
him in June 1996.  The report indicates that the C-file had 
been reviewed.  The examiner reported that there were 
minimal, if any, findings.  It was noted that the condition 
of the veteran's shoulder did not interfere with his 
activities.  The examiner recommended magnetic resonance 
imaging (MRI).  The examiner stated that "[i]f the MRI is 
negative, treat him symptomatically and not consider him to 
have had a significant injury related to his episode during 
basi[c] training.  If an internal lesion is noted, such as a 
rotator cuff problem or a labial tear then this would confirm 
that he had a significant enough injury and could have 
chronic problems and could even require surgical treatment in 
the future."  The veteran failed to report for the scheduled 
MRI appointment in November 1998.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Analysis

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well-grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

The Board first notes that a claim for service-connection for 
a disability must be accompanied by evidence, which 
establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Degmetich v. Brown, 104 

Post-service medical evidence does not reflect treatment for 
or complaints of claustrophobia with sleepwalking.  Also, 
neither the June 1996 nor the November 1997 VA examination 
report shows a diagnosis of an existing disorder.  Instead, 
both reports indicate the veteran had only a history of the 
condition, rather than a current disorder.  Specifically, the 
VA examiners in 1996 and 1997 concluded that the veteran's 
history of sleepwalking had been resolved since separation.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In addition, the 
veteran has not presented or identified competent medical 
evidence that he currently has claustrophobia with 
sleepwalking (and that such is related to the problem 
documented in service).   

In the present case, the determinant issue is one of medical 
diagnosis and etiology; therefore, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  The veteran is not 
qualified to render a medical diagnosis of a mental 
condition.  

The statements submitted by fellow seamen are insufficient to 
well ground the claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms, a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  Absent competent evidence of a current 
disability, the claim is not well grounded.  Thus, the matter 
of whether the claimed condition preexisted service need not 
be decided at this time.  

As to the veteran's claim for entitlement for a left shoulder 
disability, the service medical records show that in late 
1992 the veteran complained of left shoulder pain.  Although 
the assessment was probable arthritis pain, an x-ray 
examination was negative and showed no arthritis.  It appears 
that the shoulder problem resolved with treatment since there 
are no continuing shoulder complaints reflected in the 
service medical records and at the time of the separation 
examination, the musculoskeletal system and upper extremities 
were normal.  Consequently, the determinant issue in this 
case is whether the veteran's current left shoulder condition 
is attributable to the in-service injury in 1992 or is 
otherwise related to service.  This is a question of medical 
etiology; therefore, competent medical evidence is required 
to well ground the claim.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).  

There is nothing in the post-service medical records that 
links a current shoulder problem to service.  At the time of 
the June 1996 VA examination, which was more than 18 months 
after service, an x-ray was interpreted as showing calcific 
tendinitis of the rotator cuff and the clinical examiner 
noted that the possibility of an intra-articular problem 
could not be ruled out.  At the time of a November 1997 
examination, the examiner noted that there were minimal if 
any findings, but recommended an MRI to determine whether 
there was any pathology.  An appointment was scheduled for 
the veteran to undergo an MRI but he failed to report.  Thus, 
medical evidence needed to assess the veteran's shoulder and 
assist in determining whether he has a disability related to 
the incident in service could not be obtained.  

The only evidence relating the claimed left shoulder 
condition to the in-service injury consists of statements by 
the veteran, who is not shown to possess a recognized degree 
of medical knowledge that would render competent his own 
opinion as to medical diagnoses and/or causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Although the 
veteran's application for benefits seems to indicate that his 
treatment had continued after service, he did not respond to 
the RO's request for medical evidence and he has not provided 
or identified competent medical evidence of a nexus between 
an in-service injury and any current left shoulder condition.  
Absent competent evidence of a link between the in-service 
injury and a current disability, the claim is not well 
grounded.  

The veteran alleges continuity of symptomatology under the 
38 C.F.R. § 3.303(b) continuity-of-symptomatology alternative 
criteria and Savage v. Gober, 10 Vet. App. 488 (1997) even 
though he had an opportunity to report shoulder problems when 
he was examined for separation from service and did not do 
so.  In fact, he denied a history of same.  In any event, 
lacking sufficient evidence of the nature of any current left 
shoulder pathology to determine if such is related to the 
shoulder complaints noted early in service, the evidence is 
also insufficient to establish a link between the claimed 
disability and the purported continuity of symptomatology.  
Accordingly, the claim is not well grounded and must be 
denied.  

The Court has held that if the appellant fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. 
§ 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1999).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

Entitlement to service connection for calcific tendonitis of 
the left shoulder is denied.  

Entitlement to service connection for sleepwalking with 
claustrophobia. 


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

